Per Curiam.
Suit for the specific performance of a penal contract for the sale of land. There was part performance. As to what constitutes part performance, see Ind. Pr. 659.
The contract was proved, and a tender of performance on the day.
Specific performance was adjudged.
The purchaser left the State after buying the land, and before the fulfillment of the contract; and it seems to be thought by the seller, that that fact amounts necessarily to an abandonment of the contract of purchase. Ve do not think so.
The case is so clearly right on the evidence, under the issues formed, that we shall not examine further.
No objection was taken to the form of the verdict, on the motion for a new trial, and none, in fact, existed.
The judgment is affirmed, with costs.